Citation Nr: 0803905	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

4.  Entitlement to a compensable disability rating for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975 
and from April 1976 to November 1979.  A VA administrative 
decision in May 1980 held that the veteran's discharge from 
his second period of service, from April 1976 to November 
1979, was dishonorable for purposes of VA benefits and that 
no compensation based on such service is payable. See 38 
C.F.R. § 3.12 (2007).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The issues of entitlement to a compensable disability rating 
for left ear hearing loss and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for sinusitis are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current psychiatric disability, diagnosed 
as substance abuse disorder (cocaine and alcohol), 
depression, schizoaffective disorder, and substance induced 
mood disorder versus adjustment disorder with depressed mood, 
is not shown by the medical evidence of record to be related 
to his military service.

2.  Entitlement to service connection for right ear hearing 
loss was denied by an unappealed May 1994 rating decision.
 
3.  Evidence associated with the claims file since the 
unappealed May 1994 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for right ear hearing 
loss.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for right ear hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder and his attempt to 
reopen his claim for entitlement to service connection for 
right ear hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, RO letters, dated in October 2003 and in September 
2004, satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
RO's letters did not notify the veteran of effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the veteran because the claims for entitlement 
to service connection for an acquired psychiatric disorder is 
denied herein, and the claim for service connection for right 
ear hearing loss is not reopened.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
requested that the veteran provide any evidence in his 
possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).   

As for his claim seeking service connection for an acquired 
psychiatric disorder, the Board does not find that a VA 
examination is necessary in this matter.  A review of the 
evidence of record fails to show any treatment for or 
complaints of a psychiatric disorder during the veteran first 
period of service or within the first year thereafter.  In 
fact, the first diagnosis of an acquired psychiatric disorder 
is not shown until more than twenty years later.  Moreover, 
there is no competent evidence of record suggesting a link 
between the veteran's current psychiatric disorder and his 
first period of active duty service.  Accordingly, a medical 
opinion regarding the etiology of the veteran's current 
psychiatric disorder is not warranted.

In the case of his claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

In this case, the veteran's service medical records and VA 
medical treatment records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Additional VA treatment records were received from the 
veteran's representative in October 2005 and in November 
2005.  Correspondence from the veteran's representative, 
dated in October 2005 and in November 2005, waived RO 
consideration of this additional evidence. See 38 C.F.R. 
§ 20.1304 (2007).

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses and sensorineural hearing loss, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

i.  Psychiatric Disorder

Historically, the veteran served on active duty in the Army 
from May 1972 to May 1975 and from April 1976 to November 
1979.  As noted above, the period of service between April 
1976 to November 1979 was dishonorable for purposes of VA 
benefits and no compensation based on such service is 
payable. See 38 C.F.R. § 3.12 (2007). 

A review of the veteran's initial pre-induction examination, 
performed in March 1972, noted essentially normal findings 
throughout.  A review of his service medical records from his 
first period of service was silent as to any complaints of or 
treatment for a psychiatric disorder.  A treatment report, 
dated in November 1973, noted the veteran's complaints of 
stomach pain.  The report noted that the veteran used vulgar 
language and kicked the office doors when asked to wait for 
treatment.  The report of his separation examination, 
performed in May 1975, was silent as to any psychiatric 
disorder.  On a medical history report, completed pursuant to 
his separation examination, the veteran denied having any 
history of depression or excessive worry, and nervous trouble 
of any sort.

A re-enlistment examination, performed in March 1976, listed 
his psychiatric status as normal.  A treatment report, dated 
in June 1978, noted that the veteran was treated for a stab 
wound to his back from a fellow soldier.  A treatment report, 
dated in July 1978, noted that the veteran sought treatment 
for pain in the right hand after having been involved with a 
fight.  A consultation report, dated in December 1977, noted 
that that he was hospitalized for a psychiatric evaluation 
from November 25, 1977 to December 5, 1977.  The psychiatric 
evaluation report concluded with an impression of no 
psychiatric illness.  

The veteran's service personnel records revealed that he 
received two Article 15's in December 1977, one for 
committing an assault and another for unlawfully striking 
another and breaking restriction.  The records also noted 
that he was convicted in a Special Court-Martial for 
disrespect to an officer in June 1979.  A discharge report, 
dated in July 1979, recommended that the veteran be 
discharged from the service for his numerous acts of 
misconduct and negative results in attempts to rehabilitate 
him.  The veteran's final separation examination, performed 
in July 1979, noted an impression of questionable obsessive 
personality disorder.

Post service treatment reports, beginning in 1995, revealed 
psychiatric diagnoses for a variety of conditions, including 
substance abuse disorder (cocaine and alcohol), depression, 
schizoaffective disorder, and substance induced mood disorder 
versus adjustment disorder with depressed mood.  

On this record, a chronic acquired psychiatric disorder was 
not found during service, and there is no evidence of a 
psychosis within the first year after active duty as required 
for presumptive service connection.  

Post service records fail to show treatment for or diagnosis 
of an acquired psychiatric disorder until many years after 
the veteran's discharge from his initial period of active 
duty service in May 1975.  Moreover, none of the diagnosed 
psychiatric disorders have been attributed to the veteran's 
military service.  Nor is there any evidence linking any of 
the currently diagnosed psychiatric conditions to the 
veteran's military service.

In reaching this determination, the Board notes that 
personality disorders, such as an obsessive personality 
disorder, are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992). 

The Board has considered the November 1973 treatment record 
which indicated that the veteran had demonstrated 
inconsiderate behavior.  Moreover, the Board has considered 
the veteran's various incidents of assualtive behavior from 
his second period of dishonorable service.  Nevertheless, 
these actions do not constitute a psychiatric diagnosis.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (1994) 
(DSM-IV).  

Although the veteran contends that his current psychiatric 
disorder resulted from his military service, his statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

The weight of the competent evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's military service and is not shown to be related 
thereto.  As the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ii. Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In this case, the RO denied the veteran's initial claim 
seeking service connection for right ear hearing loss in an 
unappealed May 1994 rating decision.  The RO's decision 
indicated that the veteran was not shown to have right ear 
hearing loss during his first period of service.  Notice of 
this decision was sent to the veteran in June 1994, and he 
did not file a timely notice of disagreement.  Accordingly, 
the May 1994 RO decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  

In September 2004, the veteran filed his present claim 
seeking to reopen the issue of entitlement to service 
connection for right ear hearing loss.  In its May 2005 
decision, the RO determined that new and material evidence 
was not presented to reopen the veteran's claim for 
entitlement to service connection for right ear hearing loss.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Because the May 1994 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the May 1994 rating 
decision includes the veteran's service medical records.  The 
veteran's service medical records include his entrance and 
separation examination for both periods of his military 
service.  

Also in the record at that time was a VA audiological 
examination report, dated in January 1994.  The report of 
this examination noted pure tone thresholds, in decibels, 
which were within normal limits for the right ear.  However, 
the examination report also listed a speech recognition score 
of 92 percent in the right ear, which satisfies the VA 
requirements for a current hearing loss under 38 C.F.R. 
§ 3.385.  

Evidence submitted after the unappealed May 1994 rating 
decision includes post service medical records dated from 
1993 through August 2005.  

A majority of this evidence is completely unrelated to the 
veteran's right ear hearing loss.  To the extent this post 
service medical treatment evidence refers to the veteran's 
complaints or history of hearing loss, it simply reflects 
that treatment for the veteran's right ear hearing loss is 
ongoing.  There is no objective evidence of record linking 
this condition to veteran's active duty service over twenty-
five years earlier.  Moreover, these records do not raise a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156.  Consequently, although new, none of this 
evidence is shown to be material to the veteran's claim for 
service connection for a right ear disorder.  

Included in these records was a VA audiological examination 
performed in March 2005.  The examination report noted the 
veteran's history of inservice noise exposure to generators 
and artillery rounds.  It also noted his post-service 
occupational exposure to trucks, mowers and some jackhammers.  
Audiological evaluation of the veteran revealed hearing 
sensitivity within normal limits sloping to moderately severe 
sensorineural hearing loss between the 6000 to 8000 hertz 
levels in the right ear.  The report also noted a speech 
recognition score of 92 percent in the right ear, which 
satisfies the VA requirements for a current hearing loss 
under 38 C.F.R. § 3.385.  Based upon a review of the 
evidence, and the examination of the veteran, the VA examiner 
opined that the veteran's hearing loss was not caused by or a 
result of his military service.  In making this 
determination, the VA examiner noted that comparison of the 
veteran's pre-induction hearing evaluation to the hearing 
evaluation near the end of his military service revealed no 
significant change in hearing sensitivity.  While this 
evidence is certainly new and material to the issue being 
considered herein, it is contradictory to the veteran's 
underlying claim herein.  As such, it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156.  

The newly submitted evidence herein also included the report 
of a private audiological evaluation, dated in August 2005.  
This evaluation noted pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
40
45
LEFT
15
10
25
55
75

Initially, the Board notes that these findings do meet the 
requirements of right ear hearing loss based upon pure tone 
thresholds under 38 C.F.R. § 3.385.  Nevertheless, this 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156.  

While this evidence is new because it was not previously 
submitted to the RO, the Board also finds that the evidence 
is not material.  The veteran's claim for entitlement to 
service connection was previously denied because VA found 
that the veteran was not shown to have right ear hearing loss 
during his military service.  Moreover, the evidence did not 
relate the veteran's current right ear hearing loss to his 
military service.

The evidence received since the May 1994 decision does not 
relate to any unestablished facts necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
of entitlement to service connection for right ear hearing 
loss is not reopened.

In reaching its decision herein, the Board notes that the 
veteran has provided additional statements in support of his 
claim.  Specifically, he alleges that he continues to have 
right ear hearing loss which he attributes to his military 
service.  However, this contention essentially repeats his 
initial allegations herein, and thus is not considered new 
evidence.  Moreover, where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  While the veteran's statements 
would be competent evidence that an injury in service 
occurred, he is not competent to diagnosis the etiology of a 
current medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Finally, to the extent a competent medical opinion 
concerning the veteran's current right ear hearing loss has 
been received, that medical opinion is in the negative.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for right ear hearing 
loss is not reopened.


REMAND

The veteran is seeking a compensable disability rating for 
his service-connected left ear hearing loss.  He is also 
attempting to reopen his claim for service connection for 
sinusitis. 

After reviewing the veteran's claims folders, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

A.  Right Ear Hearing Loss

VA's duty to assist includes providing the veteran with an 
examination when such an examination is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's duty to assist includes the duty to 
conduct a thorough and contemporaneous examination of the 
veteran).  The veteran's most recent VA audiological 
examination was conducted in March 2005.  More recently, the 
veteran submitted a private audiological evaluation report, 
dated in August 2005.  The results of this audiological 
evaluation revealed increased pure tone thresholds, in 
decibels, at the 3000 and 4000 hertz levels.  Unfortunately, 
this audiological evaluation did not include a controlled 
speech discrimination test (Maryland CNC) which is required 
for evaluating hearing impairment. See 38 C.F.R. § 4.85.  
Under these circumstances, the RO should schedule the veteran 
for a new VA audiological examination to determine the 
current severity of his left ear hearing loss. 

B.  Sinusitis

The veteran filed to reopen his claim for service connection 
for sinusitis in September 2003.  

Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In considering this issue, the RO's May 2005 rating decision 
considered the prior rating decision, dated in May 1994, as 
the last prior decision concerning this issue.  A review of 
the veteran's claims folder, however, reveals that the 
veteran filed a notice of disagreement with this decision in 
June 1994.  A statement of the case was then issued by the RO 
in June 1994.  Thereafter, in July 1994, the veteran 
perfected his appeal with the filing of a substantive appeal, 
VA Form 9.  A supplemental statement of the case was issued 
in October 1994, and in January 1995, the veteran's 
representative at that time submitted a statement in support 
of the veteran's claim, VA Form 646.  Finally, the record 
indicates that an Informal Brief Presentation was submitted 
in October 1996.

On November 29, 1996, the Board issued a decision which 
denied the veteran's claim seeking service connection for 
sinusitis.  However, a copy of this decision is not in the 
veteran's claims folder.  Nevertheless, a Notice of Transfer 
of Veterans Records, dated in December 1996, indicated that 
the Board's action had been completed, and the case was being 
returned to the RO in Wichita, Kansas.

In order to complete the record on appeal, the Board has 
added a copy of its archived November 29, 1996 decision to 
the veteran's claims folder.  

Under the circumstances of this case, the RO should 
readjudicate the veteran's claim giving full consideration to 
the Board prior final decision issued on November 29, 1996.  
The RO should also take steps to ensure that the veteran has 
been properly notified in light of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is remanded for the following action:

1.  Subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the RO 
must review the last final decision on 
the issue of service connection for 
sinusitis.  Then, the RO must issue a 
notice letter providing the veteran and 
his representative with a statement which 
sets forth the elements of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claim for 
entitlement to service connection for 
sinusitis, and describes what evidence 
would be necessary to substantiate the 
elements required to establish service 
connection if the claim were to be 
reopened.

Finally, as part of the notice letter 
discussed above, the RO must also provide 
the veteran and his representative with 
corrective notice, under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  If the veteran or his representative 
identifies additional evidence pertinent 
to the veteran's claim, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure them, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.

3.  The RO must afford the veteran a VA 
audiological evaluation that addresses 
his left ear hearing loss.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000 and 4000 Hertz, provide the puretone 
threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The claims file, including any newly 
acquired records, must be made available 
to and reviewed by the examiner in 
conjunction with the 


examination.  The rationale for any 
opinions expressed must be provided.  The 
report must be typed.

4.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for 
sinsusitis, under the provisions of 38 
C.F.R. § 3.156(a) (2007), taking into 
consideration the Board's decision issued 
on November 29, 1996.  The RO must also 
readjudicate the veteran's claim seeking 
a compensable disability rating for his 
service-connected left ear hearing loss.  
If the benefit remains denied, a 
Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


